Affirmed and Opinion filed October 25, 2007







Affirmed
and Opinion filed October 25, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00036-CR
____________
 
BRYON CHRISTOPHER SLOAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from County
Court at Law No. 1
Fort Bend County,
Texas
Trial Court Cause No.
114749A
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of the offense of resisting arrest. On
December 15, 2006, the trial court sentenced appellant to 365 days in jail,
probated for one year, and a $200 fine.  Appellant filed a pro se notice of
appeal.
On June
21, 2007, this court ordered a hearing to determine why appellant=s counsel had not filed a brief in
this appeal.  On August 31, 2007, the trial court conducted the hearing.  The
record of the hearing was filed in this court on October 9, 2007.




The
trial court found appellant is not indigent and has abandoned his appeal
without making the necessary arrangements for filing a brief.  On the basis of
those findings, this court has considered the appeal without briefs.  See
Tex. R. App. P. 38.8(b).  The
case is before us without a reporter=s record or bill of exception.  We
find no fundamental error.
Accordingly,
the judgment of the trial court is affirmed.
 
PER
CURIAM
 
Judgment rendered and Opinion filed
October 25, 2007.
Panel consists of Chief Justice
Hedges, Justices Yates and Frost.
Do not publish - Tex. R. App. P. 47.2(b).